*18The Court entered the following order on this date:
On August 11, 2006, the Office of Lawyer Regulation (OLR) filed a disciplinary complaint against Attorney Bruce Nash asking this court to impose reciprocal discipline identical to that imposed on Attorney Nash by the Illinois Supreme Court. That court suspended Attorney Nash's Illinois law license for a period of one year, effective December 13, 2005. On August 14, 2006, this court issued an order to show cause directing Attorney Nash to show cause in writing by September 5, 2006 why the imposition of the identical discipline imposed by the Illinois Supreme Court would be unwarranted. Attorney Nash failed to respond to the order to show cause.
Attorney Nash's license to practice law in Wisconsin is currently under suspension.
SCR 22.22(3) provides that this court shall impose the identical discipline or license suspension unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof establishing the misconduct that this court should not accept as final the misconduct finding; or the misconduct justifies substantially different discipline here. Neither OLR nor Attorney Nash contends, nor does this court find, that any of these three exceptions exist.
Accordingly,
IT IS ORDERED that the license of Bruce Nash to practice law in the State of Wisconsin is suspended for a period of one year, effective the date of this order and until further order of the court;
IT IS FURTHER ORDERED that this suspension does not affect the existing suspensions which will also have to be satisfied in order for Attorney Nash's license to practice law in Wisconsin to be reinstated;
*19IT IS FURTHER ORDERED that Attorney Nash shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.